UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2017 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Material Fact In accordance with paragraph 4 of Article 157 of Law No. 6,404/1976 and CVM Instruction No. 358/2002, Banco Bradesco S.A. hereby announces to the market its 2017 growth guidance. Indicator Guidance "Pro Forma" Loan Portfolio 1% to 5% 1% to 5% NII-Interest-Earning Portion 3% to 7% -4% to 0% Fee and Commission Income 12% to 16% 7% to 11% Operating Expenses 10% to 14% -1% to 3% Insurance Premiums 6% to 10% 4% to 8% ALL Expenses R$21 billion to R$24 billion R$21 billion to R$24 billion Joint projection of historical data of Bradesco and HSBC Brasil since January 2016, which must not be regarded as effective Expanded loan portfolio Administrative and Personnel expenses Includes Income from credit recovery The projections are not guarantees of future performance and they involve risks and uncertainties given that they are based on assumptions and that they depend on future events that may not happen. Cidade de Deus, Osasco, SP, February 2, 2017 Banco Bradesco S.A. Alexandre da Silva Glüher Executive Vice President and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 2, 2017 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
